Citation Nr: 0907179	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
Crohn's disease.

2.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder with depression.

3.  Entitlement to a rating in excess of 10 percent for right 
hip avascular necrosis.

4.  Entitlement to a rating in excess of 10 percent for left 
hip avascular necrosis.

5.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 
and from January 1991 to March 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2008, a hearing before the undersigned Veterans 
Law Judge was held in Washington, DC.  A transcript of that 
hearing is of record.

The Board notes that the Veteran is in receipt of a total 
rating based on individual unemployability due to service 
connected disabilities.

FINDINGS OF FACT

1.  The Veteran's Crohn's disease is manifested by no more 
than severe symptoms with numerous attacks a year and 
malnutrition, his health being only fair during remissions; 
there is no evidence of marked malnutrition, anemia, and 
general debility, or serious complications such as liver 
abscess.  

2.  The Veteran's anxiety disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; there is no evidence of reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The Veteran's right hip avascular necrosis is manifested 
by flexion to 90 degrees and extension to 45 degrees; there 
is no evidence of ankylosis of the hip, flexion limited to 30 
degrees or less, limitation of abduction such that motion is 
lost beyond 10 degrees, malunion of the femur, fracture of 
the surgical neck of the femur with false joint, or fracture 
with nonunion of the femur.

4.  The Veteran's left hip avascular necrosis is manifested 
by flexion to 90 degrees and extension to 45 degrees; there 
is no evidence of ankylosis of the hip, flexion limited to 30 
degrees or less, limitation of abduction such that motion is 
lost beyond 10 degrees, malunion of the femur, fracture of 
the surgical neck of the femur with false joint, or fracture 
with nonunion of the femur.

5.  The Veteran's gastrointestinal symptoms have been 
diagnosed as Crohn's disease; irritable bowel syndrome has 
not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7323 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9413 
(2008).  

3.  The criteria for an evaluation in excess of 10 percent 
for right hip avascular necrosis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for right hip avascular necrosis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2008).

5.  Service connection for irritable bowel syndrome is 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, in letters dated in October 2005 and December 
2005, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection and/or a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  Both letters advised the Veteran of 
the types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
service-connected anxiety disorder.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability rating.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  Id.  

The Board notes that the March 2006 notice was provided 
concurrently with the notification of the rating decision on 
appeal.  The claim was readjudicated twice thereafter.  

The Board, however, finds that any notice error did not 
affect the essential fairness of the adjudication of the 
claim.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007).  The Veteran has vigorously pursued his claims, 
setting forth his contentions in testimony at the Board 
hearing on why he believes he is entitled to an increased 
rating for his disabilities.   The Veteran and his fiancée 
provided extensive testimony regarding the symptoms and the 
specific effects his Crohn's disease and other conditions 
have on his daily life and the daily lives of his family 
members.  Moreover, the Veteran has undergone numerous VA 
examinations in which he has described in detail his symptoms 
and the impact of his symptoms on his life as well as the 
lives of his loved ones.  The Veteran has submitted 
additional private medical records pertaining to his 
disability along with a waiver of first review of such 
evidence by the RO.  Thus, the notice errors are non-
prejudicial.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and employment records.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was provided with the 
rating criteria to establish disability ratings for all of 
his service-connected disabilities in the August 2006 
statement of the case.  The claims were thereafter 
readjudicated in July 2007.  Id.  The Veteran has been an 
active participant in the claims process by submitting 
evidence and providing testimony.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

I.  Crohn's Disease 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2008).

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 
4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

For VA purposes, minor weight loss is defined as losing 10-20 
percent of the baseline weight (sustained for three months or 
longer), and substantial weight loss is a loss of more than 
20 percent of the baseline weight (sustained for three months 
or longer).  38 C.F.R. § 4.112.

The Veteran's Crohn's disease has been rated as 60 percent 
disabling under Diagnostic Code 7323.  Under that code, a 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  Finally, a 100 percent rating is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complications, such as 
liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.

The Veteran's statements and the medical records demonstrate 
that predominant features of his overall digestive system 
disorder include periods of multiple bowel movements a day 
(usually diarrhea or watery stools), fatigue, decreased 
appetite, inability to eat certain foods, weight loss, 
anemia, gas, and vitamin deficiency.  At the Board hearing 
the Veteran testified that his standard weight is usually 
about 165 to 170 pounds, but over the past year it has been 
around 150 to 155 pounds.  Thus, the Veteran concluded that 
he has lost about 10 pounds since the previous year.  He also 
stated that during the previous month he lost close to five 
pounds  

Upon review of the record, the Board finds that the Veteran 
does not meet the criteria for a 100 percent rating under 
Diagnostic Code 7323.  For example, none of the medical 
evidence demonstrates marked malnutrition, anemia, and 
general debility or serious complications such as liver 
abscess.  The Veteran was found to be slightly anemic in 
February 2008; however, the Veteran's private physician noted 
that the slight anemia and other relevant findings merely 
indicated that the Veteran was then dealing with a virus.  
There is no diagnosis of chronic anemia.

Moreover the medical evidence, although showing some 
impairment of health, does not indicate marked malnutrition 
or general debility.  There have been periods of Crohn's 
flare-ups; however, as indicated below, they resolved and 
never interfered markedly with the Veteran's heath.  

An August 2004 VA CT scan of the abdomen and pelvis indicate 
a markedly edematous colon from the cecum to the rectum with 
wall thickening and pericolonic fat stranding, which is 
consistent with inflammatory bowel disease.  There was no 
evidence of pneumoperitoneum or ascites.  There were mildly 
dilated fluid filled loops of the small bowel likely 
representing ileus.  It was noted that the Veteran does not 
have a viscous perforation or an enteric fistula.  Another CT 
scan done later in August 2004 notes slight interval 
improvement in the inflammatory bowel disease involving the 
entire colon; there was no evidence of an abscess.  

A March 2005 VA radiology report, abdomen series, notes a few 
prominent/mildly dilated loops of the small bowel, which 
could be the basis of early obstruction or ileus.  A March 
2005 VA progress note indicates that the Veteran was eating 
and had a good appetite.  He had abdominal pain, blood per 
rectum, nausea, vomiting, and black stools.  The plan was to 
go to inpatient alcohol rehabilitation.  His nutrition status 
was mildly to moderately compromised.  His lab results showed 
decent prealbmin and depressed albmin, likely reflecting 
combination of stress response and reduced intake.  He was 
diagnosed with having a flare-up confirmed by CT scan.  No 
strictures or obstruction was seen.  

A June 2005 VA radiology report, abdomen series, notes that 
previous contrast material in the colon was no longer 
present.  The previous mild distention of several small bowel 
loops in the left mid and upper abdomen were no longer 
present.  A few nondistended air filled small bowel loops 
were still noted in this area, probably due to either minimal 
ileus or aerophagia.  

A June 2005 VA discharge summary notes that the Veteran was 
admitted five days earlier for severe diarrhea and 
dehydration with fever, chills and night sweats, as well as a 
three week history of vomiting and abdominal cramping.  He 
reported that he had lost nearly 16 pounds.  The Veteran 
received treatment consisting of Remicaid infusion and 
hydrocortisone IV and Lovenox to control the flare-up.  He 
was slowly advanced to clear liquids for bowel rest.  His 
diarrhea decreased in volume and frequency and his abdominal 
cramping began to improve.  Stool cultures were obtained, 
which were negative.  CT scan of the abdomen and pelvis 
showed chronic thickening of the colon wall consistent with 
Crohn's colitis, but no significant change from previous 
studies.  He tolerated the clear liquid diet and was advanced 
to a general diet.  The Veteran also had transient 
hematochezia on recommencing a low fiber diet which resolved.  
He also was diagnosed with hypokalemia and hypomagnesemia.  

A December 2005 VA Gastrointestinal Follow-up Note states 
that the Veteran reported having a good appetite.  He also 
reported occasional loose stools related to stress.  He 
denied having blood or mucous in his stools.  His Crohn's 
disease was noted to be stable.  It was also noted that he 
had gained significant weight.  He complained of numbness and 
tingling, so the plan included giving him B-12 shots every 
month.  

A January 2006 VA addendum notes that the Veteran was doing 
well on his medication, and that he had gained weight.  He 
reported having diarrhea four to five times a day for one 
week.  The Veteran reported being under a los of stress 
lately.  He also reported weakness.  Abdominal examination 
showed no hepatomegaly, splenomegaly, and no mass, bruit, or 
tenderness.  C-reactive protein and erythrocyte sedimentation 
rate were normal and there were no signs of an active flare 
up, dehydration, or hemodynamic instability.  The current 
medication was continued and labs were scheduled.  

A February 2006 VA examination report notes that the Veteran 
was last hospitalized for a Crohn's exacerbation in June 
2005, during which a CT scan 
of the abdomen was consistent with Crohn's colitis, and had 
remained unchanged when compared to the prior CT scan in 
August 2004.  The Veteran currently reported having 
approximately four loose stools a day for the past two weeks.  
He denied blood or mucous in his stools.  He claims to always 
have diffuse abdominal cramping at the time he is having a 
loose stool, which resolves when 
he finishes having the bowel movement.  He stated that 
alcohol consumption is 
his only aggravating factor.  He denied any weight loss, 
hematemesis, melena, hematochezia, significant abdominal 
pain, bloating, nausea, or vomiting.  He eats three meals a 
day with snacks in between.  On examination bowel sounds were 
normal and there were no masses or hepatosplenomegaly.  The 
VA examiner noted that basic chemistry panel and complete 
blood count in January 2006 were within normal limits with no 
evidence of chronic anemia.  The diagnosis was Crohn's 
disease, stable with continuing medication.  

An October 2006 VA Gastrointestinal Follow-up Note states 
that the Veteran was doing well.  He was one to two bowel 
movements a day.  One may be watery and loose, but not every 
day.  The Veteran denied stomach pain or cramps unless he 
eats irregularly.  He had no fever, chills, peri-rectal 
symptoms, or weight loss.  He was noted to be on Folate and 
he was supposed to be on B-12.  

A December 2006 VA Gastrointestinal Outpatient Colonoscopy 
Consult Report notes that the Veteran underwent a colonoscopy 
for Crohn's surveillance.  His last colonoscopy was noted to 
have been in October 2004.  The post-procedure diagnosis was 
segmental Crohn's colitis, loss of rectal vascular markings, 
mild chronic scarring in the terminal ileus, and two polyps 
removed with hot forceps.  Biopsies revealed chronic active 
colitis, negative for dysplasia of the colon.  Rectum biopsy 
revealed no specific pathologic changes.

A March 2007 VA progress noted indicates that the Veteran was 
seen in January 2007 for rectal pain and blood on toilet 
paper of two weeks duration.  The January 2007 VA progress 
note states that the skin lesion was in the right perianal 
area and it was described as not having changed in six years.  
Anoscopy was done.  It revealed anal maceration and 
questionable skin lesion in the right perianal area.  The 
Veteran denied fever, chills, nausea, vomiting, weight loss, 
night sweats, fatigue, abdominal pain, diarrhea, and melena.  
The March 2007 VA progress note states that the skin lesion 
is questionably related to inflammatory bowel disease.  It 
was also noted that his last colonoscopy was done in December 
2006.  It was noted that he has itching in the peri-rectal 
area; the area swells and bleeds after two or three days of 
diarrhea.  There was no associated fever or chills.  Bowel 
movements were reported as usually being formed or solid.  
The Veteran usually has two bowel movements a day without 
blood in the stool.  He does not have abdominal pain, nausea, 
or vomiting.  It was noted that the Veteran should continue 
multiple vitamin injection, Zinc, B12, and iron medication.  

A February 2008 private medical record notes that the Veteran 
denied nausea, vomiting, constipation, bloating, frequent 
heartburn, hematemesis, melena, or other gastrointestinal 
symptoms.  His Crohn's disease was noted to be somewhat 
stable.  He was diagnosed with regional enteritis of the 
large intestine.  

The Board also notes that the Veteran's weight, though 
fluctuating, has improved during the period of the claim.  An 
October 9, 2005 VA nutrition consult notes that the Veteran's 
weight was 128.5 pounds  The note further indicates that the 
Veteran stated that he weighed 108 pounds in June 2005 and 
that his usual weight varies, but is around 134 pounds  The 
Veteran estimated his ideal weight to be 154 pounds  An 
October 11, 2005 VA treatment record indicates a weight of 
128.5 pounds  An October 13, 2005 VA treatment record 
indicates a weight of 143 pounds  October 2005 and November 
2005 VA progress notes both indicate a weight of 139.9 pounds  
A December 2005 VA progress note indicates that the Veteran 
weighed 149.8 pounds  A January 2006 VA progress note 
indicates that the Veteran was doing well on his medication 
for Crohn's, and had actually gained weight.  A January 2006 
VA examination report notes a weight of 154 pounds  A 
February 3, 2006 VA progress note indicates a weight of 154.6 
pounds  A February 24, 2006 VA progress noted indicates a 
weight of 151 pounds  A June 2006 VA progress note indicates 
that the Veteran weighed 150.6 pounds  An October 2006 VA 
progress note indicates that there was no weight loss; his 
weight was noted to be 153.1 pounds  A January 2007 VA 
progress note specifically notes that there were no findings 
or complaints with respect to weight loss.  In February 2007 
the Veteran weighed 156 pounds.  A February 2008 private 
medical record specifically notes no fatigue or weight 
change.  Therefore, the Veteran's statement that he weighed 
165-170 pounds one year prior to the Board hearing is 
factually inaccurate, according to the weights listed in the 
VA medical records.  Furthermore, the Veteran's statement at 
the Board hearing regarding having lost 10 pounds over the 
previous year is also factually inaccurate.  

The Board acknowledges that the Veteran has been diagnosed 
with slight anemia in February 2008, and that he requires 
multivitamin injections to deal with vitamin deficiency, but 
he has never been diagnosed with marked malnutrition and his 
symptoms have been largely controlled with medication use, 
subject to periodic exacerbations.  Overall, the evidence 
does not show marked interference with absorption and 
nutrition or severe impairment of health.  Therefore, a 
higher rating is not warranted under Diagnostic Code 7323.  

The Board also finds that the evidence of record does not 
support a higher rating under any other diagnostic code.  For 
example, none of the private or VA treatment records shows 
that the Veteran has a fistula of the intestine which causes 
copious and frequent fecal discharge, complete loss of 
sphincter control, or stricture of the rectum and anus such 
that a colostomy is required.  38 C.F.R. § 4.114, Diagnostic 
Codes 7330, 7332, 7333.  

In sum, the Board finds that the lay and medical evidence in 
this case reflects a 60 percent evaluation under Diagnostic 
Code 7323 for the entire appeal period.  This rating is 
based, in part, on the credible lay report of symptomatology 
by the Veteran and his fiancée.  The medical evidence, 
overall, outweighs the lay evidence supporting a higher 
rating still for any time during the appeal period.  The 
doctrine of the benefit of doubt is not for application as 
the preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

II.  Anxiety Disorder

Anxiety disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9413, which provides that a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran claims that he is entitled to a higher initial 
rating for his service-connected anxiety disorder with 
depression.  At the hearing both he and his fiancée testified 
as to his irritability, inability to sleep (often due to 
Crohn's symptoms), inability to exercise (due to his hip 
disabilities), memory loss, inability to concentrate, crying 
spells, and feeling uncomfortable at family gatherings (often 
due to a barrage of questions from family members concerning 
his Crohn's symptoms).

A September 2005 VA discharge summary notes that the Veteran 
was admitted through the emergency department after having 
stated that he felt depressed and anxious for the last couple 
of weeks.  He stated that he wished he was dead and appeared 
to be angry with his roommates.  However, he denied homicidal 
ideation or plans to harm anyone.  He also admitted to 
worrying about his Crohn's disease.  At the time of 
admission, the Veteran had good hygiene and was dressed in 
hospital clothing.  He was cooperative and displayed no 
psychomotor retardation.  Eye contact was good and his affect 
was anxious.  He did not have a depressed affect.  His speech 
was slightly rapid and his language was goal-oriented and not 
tangential.  He was fully oriented and alert; attention was 
good.  Insight and judgment were described as fair, as he was 
noted to be seeking therapy for his anxiety and seeking to 
change his living situation.  At the time of discharge, 
mental status examination revealed that he was well-groomed, 
cooperative, and without psychomotor agitation or 
retardation.  He was noted to become agitated when long-term 
housing plans were questioned.  His eye contact was good and 
his affect was appropriate.  His mood was anxious but 
improved from before.  Language was not circumstantial or 
tangential and it was goal-oriented.  His speech was fluent 
and at a normal rate.  His thought content showed no signs of 
auditory or visual hallucinations or delusions.  His 
attention was good and he was fully oriented and alert.  His 
insight and judgment were deemed good.  GAF score was 
determined to be 60.

An October 2005 VA discharge summary notes that the Veteran 
presented on October 7, 2005 with homicidal ideation toward 
his brother.  The altercation apparently arose during a time 
in which both the Veteran and his brother had consumed 
alcohol.  The Veteran was admitted to Inpatient Psychiatry 
for alcohol intoxication with homicidal ideation.  During the 
interview, which took place once the Veteran was sober, he 
was noted to be cooperative.  He voiced his desire to be 
admitted to a VA program for alcohol dependence.  

A VA Nursing Note dated on October 8, 2005 indicates that the 
Veteran was oriented, cooperative, calm, coherent and logical 
in his thought processes, pleasant, and medication compliant.  
The Veteran stated that he does not normally drink alcohol 
due to his Crohn's disease, but he reported binge drinking 
for the past five days.  His blood alcohol level (BAL) was 
.31 at admission.  

A VA Mental Health Inpatient Psychiatry Note dated on October 
9, 2005, indicates that the Veteran appeared disheveled.  He 
had fair eye contact and was cooperative.  His orientation 
was full and he was alert.  His mood was described as okay.  
His affect was constricted and congruent with his mood.  No 
psychomotor agitation was noted.  The Veteran denied suicidal 
ideation but homicidal ideation towards his brother 
persisted, with a vague plan of shooting.  Thought process 
was logical and goal directed.  Judgment and insight were 
both deemed poor.  Although the Veteran was noted to have 
been previously diagnosed with depressive disorder, he 
currently demonstrated no evidence of depression.  The 
diagnoses included alcohol abuse with homicidal ideation and 
a GAF score of 40, but no diagnosis of anxiety or depression.  
He was discharged to the VA Domiciliary Program for alcohol 
dependence on October 11, 2005.  

A November 2005 mental health note states that the Veteran 
was pleasant, cooperative, and actively engaged in therapy.  
He sat with his peer group and was attentive to surrounding 
discussions; however, he rarely initiated conversation.  He 
was relaxed but indicated that he felt uncomfortable because 
he thinks other are uncomfortable around him.  He was 
encouraged to be more open.  His GAF score was 55.  

A December 2005 VA mental health outpatient note states that 
the Veteran is anxious most days; however, he can not 
identify what the cause of the anxiety is.  He was noted to 
be taking Trazodone and Remeron.  It was also noted that he 
does not want any medication adjustment; he just wants to 
understand the anxiety.  The examiner noted that some of the 
anxiety stems from his upcoming discharge in that he is 
figuring out were he will live, what he will do, and whether 
he will be able to stay sober.  He stated that the group 
meetings he attends unnerve him.  

A January 2006 VA Mental Health Outpatient Psychiatry Note 
states that the Veteran reported feeling well emotionally.  
Mental status examination revealed that he was cleanly 
groomed and his speech was at a normal rate and tone.  His 
affect was a bit anxious, but improved from the previous 
appointment.  He displayed no psychotic symptoms and no 
suicidal or homicidal ideation.  

A January 2006 VA Mental Health Discharge Note states that 
the Veteran was pleasant, cooperative, and actively engaged 
in therapy.  He was relaxed during groups, had a bright 
affect, and displayed increasing casual interactions with 
peers.  He offered pertinent feedback to peers and was 
receptive to feedback from others.  

The report of a February 2006 VA examination notes that the 
Veteran complained of chronic depression which he attributes 
to his Crohn's disease.  He stated that he feels hopeless and 
times and becomes lethargic, loses his appetite, and sleeps 
all the time.  On examination he was neat, clean, well-
groomed, and causally dressed.  He was pleasant, friendly, 
and talkative.  He was alert, fully oriented, and attentive.  
His thinking was quick and clear and all of his answers were 
relevant and logical.  Memory for remote history was intact.  
He did complain of recent memory problems due to inattention 
and inability to stay focused.  He denied any and all signs 
of formal thought disorder such as confusion, hallucinations, 
and disorientation.  Insight and judgment seemed good.  The 
Veteran complained of chronic mild anxiety with episodes of 
more marked "anxiety attacks" every week or two.  
Similarly, he complained of chronic mild to moderate 
depression, with periods of more marked depression 
characterized by sadness, lethargy, anhedonia, decreased 
appetite, and hypersomnia.  He was noted to have some minor 
history of suicidal ideation, but he denied any true intent 
and history of attempts.  He was noted to be irritable and 
depressed, but he generally denied aggressiveness.  The 
diagnoses included alcohol abuse in sustained remission with 
treatment and long-term residential treatment program with 
monitoring; depression not otherwise specified; and anxiety 
disorder not otherwise specified (some signs resembling early 
panic disorder).  The GAF score was 55.  The examiner 
recommended that the Veteran maintain his sobriety, stay in 
contact with treatment and support agencies, continue his 
medications, and resume a counseling relationship without 
someone on the outpatient psychiatry staff at the VA 
facility.

A March 2006 VA Mental Health Outpatient Day Treatment Center 
Consult Note states that the Veteran was pleasant, well-
spoken, and well-groomed.  He appeared to minimize any real 
difficulties.  He described his involvement with a 12-step 
recovery program, aftercare, appointments, and visiting 
friends.  He stated that he watches little television.  He 
did not express concerns about isolation or 
depression/anxiety.  

An October 2006 VA Mental Health Medication Management note 
states that the Veteran reported feeling well.  He denied 
depressive symptoms, but said he still has a basically 
anxious temperament.  He does not feel like the anxiety is 
getting the best of him.  It was noted that he and his 
fiancée were expecting a baby.  He stated that he plans to be 
the primary care giver for the baby, allowing his fiancée to 
go to dental school.  Mental status examination revealed that 
the Veteran was not anxious and had a bright affect.  There 
was no homicidal or suicidal ideation.  

The abovementioned anxiety and depression symptoms warrant 
the currently assigned rating of 30 percent, but not higher, 
for the entire period on appeal.  Specifically, the totality 
of the evidence does not show that the Veteran has flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty understanding complex commands, impairment 
of short- and long-term memory, disturbances of motivation 
and mood, or impaired judgment and abstract thinking.  His 
speech has consistently been normal and his affect was 
generally described as anxious to normal to bright.  On one 
occasion, by a therapist who did not diagnose the Veteran 
with either anxiety or depression, his affect was described 
as constricted.  His thought processes have always been clear 
and his judgment and thinking average or good.  The Board 
acknowledges the one inpatient treatment for alcohol abuse 
and homicidal ideation, which indicates that the Veteran's 
insight and judgment were poor.  Importantly, this was only 
one instance, which was due to alcohol abuse and not his 
service-connected anxiety disorder with depression.  No 
further instances of poor insight or judgment were noted.  
Additionally, he has consistently had stress concerning his 
alcohol abuse and housing situation, but he has never been 
aggressive while sober.  His social outlets have been 
extremely limited, as the medical evidence reveals that the 
Veteran has been primarily focused on becoming sober and 
maintaining sobriety.  Additionally, and since the birth of 
his son, the opportunities and time to socialize have 
diminished.  During the Board hearing the Veteran reported 
not wanting to socialize with his family due to their 
questions regarding his Crohn's disease and the symptoms 
involved with that disability.  The Board acknowledges that 
the Veteran has reported no other social outlets or 
engagements; however, he reportedly cannot exercise due to 
his hip disabilities and primarily does not socialize due to 
his Crohn's disease, not his service-connected anxiety 
disorder.  Moreover, his GAF scores have been in the mid 50s.  
Nothing in the medical record indicates that the Veteran's 
anxiety disorder with depression interferes with 
employability.

While again the Veteran reported homicidal ideation and 
thoughts of shooting his brother during a period in which he 
was extremely intoxicated (BAL .31), his judgment has not 
been otherwise been impaired and there is has never been any 
intent or plan while sober.  The VA therapist in October 2005 
even stated that after the fact, the Veteran saw the 
impairment in judgment that he had earlier displayed.  The 
Board also acknowledges the lower GAF scores assigned at the 
time of this instance; however, at that time, none of the 
Veteran's behavior was ascribed to his service-connected 
anxiety disorder with depression.  The Board finds that 
greater weight is to be assigned to the multitude of other 
findings of GAF scores which hover around 55 throughout the 
period of the claim.  

In light of the evidence as a whole, the Board finds that the 
level of impairment from anxiety disorder with depression 
more nearly approximates the 30 percent rating assigned than 
a higher evaluation.  

At no time during the appeal period has the Veteran's anxiety 
disorder with depression been manifested by greater 
disability than contemplated by the currently assigned 30 
percent rating under the designated diagnostic code.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the Veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Avascular Necrosis of the Bilateral Hips

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2008).

The Veteran's avascular necrosis of the bilateral hips is 
currently assigned a 10 percent rating for each hip under 
Diagnostic Code 5252.  Under that code a 10 percent 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  A 40 percent rating 
requires flexion limited to 10 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5252.

The medical evidence shows that in October 2005 the Veteran 
complained of right hip pain.  He asked if he could receive a 
higher dose of Tramadol.  On examination the Veteran guarded 
active range of motion of the right hip.  It was noted that 
the Veteran needed to be on hold regarding possible repair of 
the right hip until he is clean and sober for six months, 
with stable liver testing and no evidence of alcohol use.  

A January 2004 X-ray study of the bilateral hips notes 
avascular necrosis bilaterally with mild narrowing of the hip 
joint space on both sides.  There was no showing of any loss 
of congruence of the femoral heads with the acetabulum.  

An August 2005 X-ray study of the bilateral hips notes that 
no fracture or dislocation was seen.  The joint mortise of 
both hips appeared unremarkable.  There was osteosclerosis of 
the femoral head bilaterally.  It was noted that the 
avascular necrosis of the femoral head cannot be definitely 
excluded.  

An October 2005 VA Outpatient Assistive Device Evaluation 
Consult Note indicates that the Veteran was seen for cane 
replacement.  The Veteran indicated that his pain level was 
6/10 in the bilateral hips.  His right hip was noted to be 
more severe.  The pain was described as aching and constant.   

A January 2006 VA Mental Health Outpatient Psychology Pain 
Self Management Note states that the Veteran expressed 
anxiety with respect to increased pain after attempting to 
play basketball.  He questioned whether pain signaled that he 
did something to further damage his hip.  He wondered if he 
may be a candidate for total hip arthroplasty now that he has 
been abstinent from alcohol.  

A February 2006 VA examination report notes that the Veteran 
complained of constant pain in both hips, rated as 6/10.  He 
has episodes of severe pain rated as 8/10, which occur 
approximately two to three times a week, lasting up to eight 
hours.  He stated that his pain is somewhat controlled by 
using Tramadol; however, mostly he uses Tylenol.  He denied 
use of ice or heat.  He does not use braces, but claims that 
during a flare-up he uses a walking cane around the house.  A 
flare-up is caused by walking greater than three to four 
blocks, sitting more than 15 minutes, or standing in one 
place for more than 15 minutes.  He avoids an activities 
requiring running, jumping, or squatting because it is too 
painful.  On examination, both hips had decreased range of 
motion with flexion at 90 degrees, extension to 30 degrees, 
abduction of 45 degrees, adduction of 20 degrees, internal 
rotation of 30 degrees, and external rotation of 40 degrees.  
Complaints of pain in both hips increased at 90 degrees of 
flexion, 40 degrees of external rotation, and 20 degrees of 
adduction, bilaterally.  Pain subsided when the hips were 
placed back in neutral position and recurred with each 
repetition of motion without evidence of weakness, fatigue, 
or incoordination on repetitive use.  There was no tenderness 
on palpation, swelling, erythema, or heat.  There was also no 
evidence of instability or hip dislocation.  It was noted 
that the Veteran has good muscle tone and bulk of both lower 
extremities.  Muscle strength measured 5/5, bilaterally.  
Deep tendon reflexes were 1+ and symmetrical, with full 
sensation intact.  No flare-up was witnessed at the 
evaluation; therefore, the examiner stated that additional 
loss of function during a flare-up cannot be determined 
without resorting to mere speculation.  X-rays of the 
bilateral hips done in January 2006 reveal avascular necrosis 
of both hips.

A July 2006 VA progress note states that the Veteran reported 
worse hip pain on the right.  He stated that in the past six 
months his pain is worsening and causing him to decrease his 
activity.  He stated that he can walk approximately one block 
before the pain worsens.  Pain is 8/10 at worst and 5/10 at 
best.  He normally ambulates with a cane but can ambulate 
without one.  He was interested in whether he is a candidate 
for total hip arthroplasty.  On examination he had a mild 
antalgic gait.  Range of motion was painless.  Internal 
rotation bilaterally was to 30 degrees and external rotation 
was to 50 degrees, bilaterally.  The right hip was noted to 
display no contractures.  Sensation was intact.  X-rays 
revealed minimal interval change in osteonecrosis of femoral 
heads bilaterally.  Follow-up in six months was recommended.  

A December 2006 VA orthopedic progress note indicates that 
the Veteran reported no significant change in his pain.  He 
uses Tramadol for the pain, which seems to help.  He stated 
that the right hip is worse than the left and after walking 
about one block, the pain significantly worsens.  He uses a 
cane and he alternates hands based upon which hip is 
bothering him that day.  On examination he had a mild 
antalgic gait.  The right hip had painless range of motion.  
Internal rotation was 30 degrees, external rotation was 50 
degrees, and abduction was 50 degrees.  The left hip also 
showed 30 degrees of internal rotation and 50 degrees of 
external rotation.  Motion of the left hip was also painless.  
Both lower extremities were neurovascularly intact, distally.  
X-ray studies showed minimal interval changes on the 
bilateral femoral heads.  

A February 2008 private medical record notes complaints of 
left hip pain beginning one month earlier.  Pain has worsened 
over the course of the month.  The pain is aching and sharp, 
and is rated as 6.5/10.  No specific trauma was noted.  
Examination revealed normal neurovascular examination, normal 
strength, and slight decrease in range of motion consistent 
with his past history of avascular necrosis.  Normal tendon 
and ligament function was noted.  There was no warmth, 
redness, or evidence of joint infection.  There was also no 
evidence of edema or ecchymosis.  There was diffuse 
tenderness to palpation about the anterior, lateral, and 
posterior pelvic girdle.  There was no trochanter pain.  The 
joints superior to and inferior to the examined joint were 
within normal limits.  Gait was normal.  Transfer to and from 
the examination table was normal.  The assessment was left 
hip pain, recent exacerbation of chronic pain and avascular 
necrosis.  CT scan, when compared to one done in October 
2004, showed adequately mineralized normally aligned hip 
joint with normal space maintenance.  No degenerative change 
or acute fracture was found.  There were noted to be areas of 
sclerosis and lucency with the subchondral bone of the 
femoral head with a cortical defect involving the superior 
aspect of the femoral head.  This represents an extensive 
change of avascular necrosis since the 2004 scan.  No femoral 
head collapse or disruption of the hip joint was found.  

A March 2008 VA medical record indicates that a January 2008 
MRI of the left hip showed little change from the July 2003 
MRI.  There were no significant changes in the area of 
abnormal serpiginous alternating signal identified in the 
left femoral head consistent with avascular necrosis.  The 
contour of the femoral head demonstrated minimal 
osteochondral irregularity without evidence of flattening or 
acute fracture.  

After a review of the medical evidence, the Board concludes 
that a higher rating is not warranted for either the 
Veteran's right hip avascular necrosis or his left hip 
avascular necrosis.  In this regard, there is nothing to show 
that limitation of flexion is to 30 degrees or less, even 
considering his complaints of pain.  Flexion has been 
consistently been to 90 degrees.  Although the Veteran 
complained of increased pain after walking one block (when he 
used to have similar complaints after walking three blocks), 
flexion of the hip has not decreased, and nothing in the 
record indicates any additional loss of motion due to 
incoordination, pain, weakness, or fatigue on repetitive 
motion.  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum rating of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008).  The Veteran 
cannot receive a higher rating under this code because 10 
percent is the maximum.

The Veteran also cannot receive a higher rating under 
Diagnostic Code 5253.  Under that code, a higher 20 percent 
rating is warranted for limitation of abduction of the thigh 
such that motion is lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2008).  Nothing in the record 
shows limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  Abduction has been 45 degrees throughout 
the period of the claim, without any evidence of additional 
loss of motion due to incoordination, pain, weakness, or 
fatigue on repetitive motion.  

The Board has considered whether the Veteran could receive a 
higher rating for either of his hip disabilities under 
another diagnostic code, but has found none.  In this regard, 
there is no ankylosis of either hip, and there is no evidence 
of nonunion or malunion of the femur, or fracture of the 
surgical neck of the femur with false joint.  

IV.  Service Connection for Irritable Bowel Syndrome

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran has not been diagnosed with irritable bowel 
syndrome.  Rather, he has been diagnosed with, and service 
connected for, Crohn's disease, an inflammatory bowel 
disease.  The February 2006 VA examiner specifically noted 
that the Veteran's symptoms are due to Crohn's disease, and 
that there was no evidence for irritable bowel syndrome.  
Regardless, any symptoms that could be due to the irritable 
bowel syndrome, have already been addressed by the evaluation 
assigned for his Crohn's.  The Veteran is attempting to 
obtain service connection for a different diagnosis of the 
same symptomatology.  Even if he had been diagnosed with 
irritable bowel syndrome, there would be no basis to permit a 
separate rating as the symptoms clearly overlap; rather, his 
disability would continue to be rated pursuant to his Crohn's 
disease.  38 C.F.R. § 4.14 (2008) (the evaluation of the same 
disability under various diagnoses is to be avoided); 38 
C.F.R. § 4.113.

In sum, the preponderance of the evidence is against the 
claim for service connection for irritable bowel syndrome.  

V.  Other Considerations

At no time during the appeal period have the Veteran's 
Crohn's disease, anxiety disorder with depression, or 
avascular necrosis of the bilateral hips been manifested by 
greater disability than contemplated by the currently 
assigned ratings under the designated diagnostic codes.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 60 percent for Crohn's 
disease is denied.

Entitlement to a rating in excess of 30 percent for anxiety 
disorder with depression is denied.

Entitlement to a rating in excess of 10 percent for right hip 
avascular necrosis is denied.

Entitlement to a rating in excess of 10 percent for left hip 
avascular necrosis is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.





______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


